Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund July 2013 Update August 19, 2013 Supplement dated August 19, 2013 to Prospectus dated April 30, 2013 Class July ROR YTD ROR Net Asset Value Net Asset Value per Unit A -0.2% -5.4% $25.7M $1,151.21 B -0.3% -5.7% $265.9M $966.45 Legacy 1 0.0% -4.1% $4.1M $840.22 Legacy 2 -0.1% -4.2% $9.0M $828.07 Global 1 0.0% -3.7% $10.7M $813.84 Global 2 0.0% -3.9% $20.9M $803.02 Global 3 -0.2% -4.9% $193.4M $742.02 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies: The New Zealand dollar appreciated by nearly 3%, reaching a five-year high in the process, after the governor of the country’s Reserve Bank announced plans to raise interest rates. Gains were accelerated when the governor of the Reserve Bank of Australia expressed plans to cut interest rates in the near future. The Australian dollar depreciated materially on the same news. Energy: Crude oil markets rallied nearly 7% as the U.S. Energy Information Administration reported the largest two-week decrease in U.S. crude inventories on record. Supply concerns stemming from political and civil unrest in the Middle East added to gains. Natural gas markets continued to experience sharp declines as moderate weather covered the Midwest and Northeast regions of the U.S., putting pressure on demand. Equities: The Hang Seng Index made gains in excess of 5% as the People’s Bank of China allowed banks to determine their own interest rates on loans for the first time in history and ensured that it will intervene if the economy’s slowdown continues to accelerate. The S&P 500 reached record highs as major U.S. companies reported strong earnings, supporting bullish sentiments in the markets. Fixed Income: Prices for 30-Year U.S. Treasury Bonds decreased by more than 1% as investors speculated about a possible tapering of the Federal Reserve’s Quantitative Easing policy in the near future. Grains/Foods: Corn prices plummeted by 27% as ideal growing conditions persisted throughout a crucial pollination period for the crop, which drove the yield estimate to a record high. Soybean markets also depreciated materially on news of a record harvest out of Brazil and favorable weather forecasts in the U.S. Metals: Gold prices gained 8% as the U.S. dollar depreciated against most global currencies and investors attempted to cover their short positions. Silver prices appreciated modestly on the same news. Base metal markets finished the month slightly higher as investors reacted to mixed news out of China concerning the current state of its economy. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended July 31, 2013 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) -$779,468 -$8,084,688 Change In Unrealized Income (Loss) Brokerage Commission -157,042 -1,838,844 Exchange, Clearing Fee and NFA Charges 0 -22,608 Other Trading Costs -533,995 -3,437,309 Change in Accrued Commission Net Trading Income (Loss) -9,642,737 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -8,899,787 Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee 0 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$1,223,049 -$30,896,975 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) -1,223,049 -30,896,975 Redemptions -14,844,334 -96,772,879 Balance at July 31, 2013 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to Date ROR – Year to Date A -0.24% -5.36% B -0.30% -5.71% Legacy 1 -0.05% -4.10% Legacy 2 -0.07% -4.23% Global 1 0.00% -3.75% Global 2 -0.02% -3.89% Global 3 -0.17% -4.86% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
